DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18, 27-28, 31, 34-35, 44-45 and 51 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: USER TRACKING SYSTEM USING USER FEATURE LOCATION AND METHOD, AND DIGITAL DISPLAY DEVICE AND DIGITAL IMAGE RENDERING SYSTEM AND METHOD USING THE SAME.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-18, 27-28, 31, 34-35, 44-45 and 51 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-27 of co-pending Patent No. 11,385,712 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-18, 27-28, 31, 34-35, 44-45 and 51 are to be found in patent claims 1-27 (as the application claims 1-18, 27-28, 31, 34-35, 44-45 and 51 fully encompasses patent claims 1-27).  The difference between the application claims 1-18, 27-28, 31, 34-35, 44-45 and 51 lies in the fact that the patent claim includes many more elements and is thus much more specific:  
 (1) the application claims recite the limitation “user feature location” (e.g., claim 1) while the patent claims recite the limitation “user pupil location”, whereas the user feature location “comprises a user pupil location” and “corresponds at least in part to a facial landmark having a characteristic disposition with respect to a user eye” ([0020]-[0021] of the present application).  That is, the “user feature location” comprises “facial landmark(s)” encompassing “pupil location” and “a characteristic disposition with respect to a user eye”, thus is a generic feature;
(2) the application claims recite the limitation “a relatively static and a relatively dynamic state” (e.g., claim 1) while the patent claims recite the limitation “a relatively fixated state”, whereas the state is associated with “velocities below said designated threshold”.  That is, the “relatively static and a relatively dynamic state” encompasses the “relatively fixated state”, thus is a generic feature with respect to the “state” associated with “velocities below said designated threshold”;
(3) the application claims recite the limitation “light field content” (e.g., claim 1) while the patent claims recite the limitation “light field image”, whereas it is described that “unlike visual content provided by traditional display systems (e.g. 2D display screens, monitors, televisions, dashboard displays, projectors, projection screens, and the like), light field content (e.g. a light field image(s), video, or the like) rendered via a light field display is optimally or most effectively viewed or experienced in a defined region(s) of viewing space” (para. [0080] of the present application).  That is, the “light field content” encompasses the “light field image”, thus is a generic feature; and
(4) the application claims does not claim the limitation “so to reduce jitteriness or increase stability of the perceived light field image, unless said velocity is above said designated threshold pupil velocity” recited in the patent claims, because this limitation is not necessarily corresponding to all of the “facial landmark(s)” and the “light field content” rather than the “pupil” and the “light field image”.  
(5) the only difference is that the step of “digitally adjusting a rendering geometry of the light field content via the light field display … in accordance with newly acquired user feature location” is performed on the condition of “upon said velocity corresponding with a transition from said relatively dynamic state to said relatively static state” in the application claims while the step is performed on the condition of “upon said velocity exceeding said designated threshold pupil velocity” in the patent claims, so as to encompass not only  the step for the “pupil” in association with “light field image”, but also the step(s) for “facial landmark(s)” in association with “light filed content”. 
In view of above, the invention of claims 1-27 of the patent is in effect a “species” of the “generic” invention of the application claims 1-18, 27-28, 31, 34-35, 44-45 and 51.  It has been held that the generic invention is “anticipated” by the “species”.  See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-18, 27-28, 31, 34-35, 44-45 and 51 are anticipated by claims 1-27 of the patent, they are not patentably distinct from claims 1-27 of the patent.

Allowable Subject Matter
Claims 1-18, 27-28, 31, 34-35, 44-45 and 51 would be allowable if a terminal disclaimer is submitted to overcome the non-statutory double patenting rejections:
As to claim 1, the closest known prior art, i.e., Gao al. (US 2015/0077313 A1), Haven et al. (US 2004/0170304 A1) and Ishikura (US 2002/0181774 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “upon said velocity corresponding with a transition from said relatively dynamic state to said relatively static state digitally adjusting a rendering geometry of the light field content via the light field display so to correspondingly adjust said maintained light field viewing zone geometry to project the light field content within an adjusted light field viewing zone in accordance with a newly acquired user feature location”.
As to claims 2-17, they directly or indirectly depend from claim 1, and are allowable at least for the same reason above.
As to claim 18, it differs from claim 1 only in that it is the non-transitory computer-readable medium having instructions executed by a processor to perform the method of claim 1.  It recites the similar limitations as in claim 1, and is allowable for the same reason above.  Please see claim 1 for detailed analysis.
As to claims 27-28, 31 and 34, they directly or indirectly depend from claim 18, and are allowable at least for the same reason above.
As to claim 35, it differs from claim 1 only in that it is the digital display device performing the method of claim 1.  It recites the similar limitations as in claim 1, and is allowable for the same reason above.  Please see claim 1 for detailed analysis.
As to claims 44-45 and 51, they directly or indirectly depend from claim 35, and are allowable at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Gao et al. (US 2015/0077313 A1) teaches the concept of a “pupil tracking using retro-reflectivity” (Abs.); (2) Haven et al. (US 2004/0107304 A1) teaches the concept of “pupil detection” (Abs.); and (3) Ishikura teaches the concept of “face portion detecting apparatus” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 23, 2022

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***